FILF
                                                                                                  COF      OF 4PPE i"4 I S
                                                                                                                s   e

                                                                                                     a      I1 s1 II

                                                                                                 2014 SEP 16    AN IO: ea
    IN THE COURT OF APPEALS OF THE STATE OF WASLI_
                                                                                                   i. ";        Ss"firs TOIL
                                                                                                                    ""

                                                 DIVISION II

In re Marriage of:                                                              No. 44250 -7 -II


MARGARET BYERLEY,


                                    Respondent,                         PART PUBLISHED OPINION


       v.




JAMES HOWARD CAIL,


                                    Appellant.


       BJORGEN, A. C. J. —     James H. Cail and Margaret Byerley separated and ultimately

divorced four and a half years after they married. Their marriage followed ten years of

unmarried cohabitation. Cail appeals from the dissolution decree and associated qualified


domestic    relations order ( QDRO),     arguing that the trial court abused its discretion by ( 1)

characterizing the house in which Byerley and Cail resided as community property and

calculating the final property distribution based        on    that   characterization; (   2) erroneously

calculating the parties' community and separate interests in their pensions, resulting in an

inequitable economic disparity; and ( 3) entering a QDRO that improperly increased Byerley' s

rights in one of Cail' s pensions inconsistently with the dissolution decree. Because the trial court

erred in characterizing the house as community property, and we cannot determine whether the

trial court would have distributed the couple' s property in the same way had it properly

characterized the house, we reverse and remand. We reject the remainder of Cail' s claims, and


decline to   award either   party   costs or   attorney fees   on appeal.
No. 44250 -7 -II



                                                     FACTS


         Byerley and Cail met in April 1995 and dated for about five months before breaking up.

Some time prior to July 1996, they resumed their romantic relationship. During this time, Cail

was married to another woman, although he and his then -
                                                       wife had separated and begun


dissolution proceedings. The superior court entered the dissolution decree ending Cail' s prior

marriage on September 13, 1996.


         Cail began searching for a house to buy in May or June 1996. Shortly thereafter, Cail

and Byerley looked at the house at issue here together. The purchase and sale agreement, dated

July   18, 1996, identifies the buyer    as "   James H. Cail   and   Assigns, Single."     Ex. 7. Cail and


Byerley apparently sought to obtain a title insurance policy, effective July 22, 1996, naming both

as insureds. On or before July 26, 1996, Byerley signed a copy of the purchase and sale

agreement as a buyer, but neither Cail nor the seller initialed or otherwise acknowledged the

addition of her signature.


         The seller executed a statutory warranty deed conveying the property to " James H. Cail, a

single person" on    September 9, 1996. Ex. 31.         The title company recorded the deed in Cail' s

name alone four days later on September 13, the same day Cail' s prior marriage officially

dissolved.


         Byerley and Cail began living together in the house in " October" or " the end of

September" 1996, and set up a joint checking account from which they paid certain expenses

related to the house. Clerk' s Papers ( CP) at 78; Verbatim Report of Proceedings ( VRP) at 329-


30. Although Byerley contributed labor and funds to the house, Cail refinanced the house

multiple   times   during   their relationship   without   consulting   Byerley   or   including   her   name on   any
No. 44250 -7 -II



documents. The parties never executed a writing expressing an intent to convert the house from

Cail' s separate property to community property.

             The   parties married on        October 20, 2006      and separated on     June 30, 2011.     Byerley filed a

petition for dissolution a few days later.


             At trial, the   parties presented       very different    accounts of   their relationship.   Compare VRP


at   77 ( Byerley testifies that "[ i] t       was a   loving relationship.   It   was committed,   intimate. ") with


VRP     at   321 ( Cail testifies that       after   1998, " we always knew we were roommates. We were


platonic, and       it   wasn'   t anything   more. ").     Cail admitted that their relationship had started out as

 boyfriend/ girlfriend," but testified that it " disintegrated in             no   time," and did not involve sexual



intimacy       after   1998. VRP at 302, 319, 399. Cail maintained that financial considerations


motivated his living arrangement with Byerley and that Byerley never had any part in the house

purchase transaction. Cail claimed that they married only so that Byerley could take advantage

of his generous union health insurance plan.


             Byerley, in contrast, described their relationship as mutually loving, and testified that

they    were    sexually intimate "[        o] nce or twice a week" during the time they lived together until

sometime        in 2009. VRP         at   75 -76, 80, 91.    She testified that they married out of love and to " set

an example         for [ their]   grand    kids."    VRP at 76. Byerley maintained that she and Cail attempted

to buy the house together, but ultimately closed the deal in Cail' s name alone because they could

not obtain joint financing due to Byerley' s poor credit history.

             Various witnesses gave testimony tending to corroborate the version presented by the

party calling the         witness.    Sharon Benson, identified as the " selling agent" on the purchase and

sale agreement, testified that the inclusion of "and [ a] ssigns" after Cail' s name on the agreement



                                                                   3
No. 44250 -7 -I1



indicated the intent to add another buyer to the contract. Ex. 7; VRP at 39. Benson stated that


she   had "[   n] o doubt, whatsoever" that the parties intended Byerley to be the second buyer. VRP

at 65.


          Byerley and Cail also presented different expert valuations of the community property

shares of their pensions. Byerley' s expert calculated the values of the community property

portion of Cail' s pension plans starting from October 31, 1996, the date Byerley' s expert used as

the date cohabitation commenced. Cail' s expert, on the other hand, calculated the community

share beginning with the date of Cail and Byerley' s marriage, October 20, 2006, yielding a much

smaller figure.


          Although both parties worked and had similar incomes prior to Cail' s retirement, Cail


had a much longer work history and had contributed a larger share of his income to his pension

funds than Byerley had to hers. The value of Cail' s pensions thus amounted to more than

 940, 000, making up over 80 percent of the parties' total net assets. According to Byerley' s

expert,   the community     share of   Cail'   s pensions   totaled $ 370, 404,   of which $ 170,   823 consisted of


Cail' s defined benefit union pension, converted to a present lump -sum value. Byerley had paid

into her pensions only during the period of cohabitation, and her expert accordingly concluded

that the entire value, approximately $55, 000, was community in nature.

          The trial court issued a letter opinion with its findings and conclusions and a table

showing the court' s property division. Although the trial court did not expressly make a

credibility determination, the findings establish that the court credited Byerley' s testimony and

did not believe Cail' s. The court concluded that Byerley and Cail had a committed intimate

relationship " from September 1996 through the date              of marriage,"     CP at 60, and based the



                                                            4
No. 44250 -7 -II



property division table on this conclusion, adopting Byerley' s expert' s pension values and

placing the   entire   equity in the house, $ 61,     825, in the " Community Share" column. CP at 62.

The trial court characterized the house as " community- like" property based on its view that " a

committed intimate relationship" existed throughout the parties' relationship and that therefore

everything " acquired      after   9/ 1996"   was   community in   nature.   CP   at   60 -61. Nevertheless, the


trial court awarded the house to Cail.


        Because the community interest in Cail' s pensions comprised more than 70 percent of the

total community property, in order to achieve an exactly equal distribution of the community

assets, the trial court awarded Byerley the entire community share of Cail' s union pension and

ordered   Cail to pay    Byerley $ 23, 113. The court did not divide Cail' s other pensions or Byerley' s

pensions. The trial court did not award any asset characterized as one party' s separate property

to the other, leaving Cail with approximately $570, 000 in separate property assets, more than the

entire sum that the court had characterized as community in nature, approximately $ 529, 000.

          Cail objected to the proposed findings and conclusions and dissolution decree prepared


by Byerley' s counsel, and moved for reconsideration. Cail attached documents to the motion for

reconsideration showing that the court' s property division table had overvalued the equity in the

house and the community shares of Cail' s pensions. Cail also pointed out that the court' s

property division table overstated the remaining separate property portion of Cail' s union

pension by more than $500 per month.

          The trial court refused to consider the materials Cail had submitted with his motion for

reconsideration, and entered findings of fact and conclusions of law and a decree of dissolution


consistent with the letter opinion. The trial court also entered a QDRO directing the


                                                           5
No. 44250 -7 -II



administrator of        Cail'   s union pension   to begin paying $ 1,        166 of the monthly benefit, plus any

associated adjustments, to Byerley. Cail timely appeals.

                                                          ANALYSIS


          After articulating the standard of review, we address Cail' s claim that the trial court

mischaracterized the house as community property. We then consider Cail' s claim regarding the

trial court' s division of the interests in the parties' pension funds. Finally, we address the alleged

discrepancy between the dissolution decree and the QDRO.

                                   I. STANDARD OF REVIEW AND GOVERNING LAW


             We review a trial court' s property division following dissolution of a marriage for

manifest abuse of discretion. In re Marriage of Urbana, 147 Wash. App. 1, 9, 195 P.3d 959

 2008).       A trial court falls short of this standard if it bases its decision on untenable grounds or

acts   for   untenable reasons or      if the decision is manifestly          unreasonable.   Urbana, 147 Wash. App.

at 9 -10. Where " substantial evidence" in the record does not support a finding from which a trial

court draws a conclusion of law, the court has abused its discretion. In re Marriage ofFahey,

164 Wn.       App.   42, 55 -56, 262 P.3d 128 ( 2011),            review   denied, 173 Wash. 2d 1019 ( 2012). Under


this standard, evidence is " substantial" if it would persuade a rational, fair -
                                                                                minded person of the


finding' s     truth.   Fahey,    164 Wn.   App.   at   55.   Although a trial court need not divide community

property equally, the court also fails the manifest abuse of discretion standard if the property

division      creates a patent     disparity   in the   parties'    economic circumstances.     Urbana, 147 Wn.


App. at 10.

             We apply the abuse -of-discretion standard to a trial court' s distribution of property

following a committed intimate relationship, formerly known as a " meretricious" relationship.


                                                                   6
No. 44250 -7 -II



Koher     v.   Morgan, 93 Wn.       App.     398, 401 -02, 968 P.2d 920 ( 1998). Although Washington courts


characterizing property acquired during a committed intimate relationship do not apply

community property laws directly, we look to the statutory definitions of "separate" and

 community property" for guidance. Connell v. Francisco, 127 Wash. 2d 339, 351, 898 P.2d 831

 1995).        Unlike dissolution proceedings following a marriage, however, where the court may

award one party' s separate property to the other to achieve a just and equitable distribution, a

trial court dealing with the termination of a committed intimate relationship may distribute only

property that would qualify as community property were the parties legally married, and the

court abuses its discretion by dividing property acquired prior to the relationship. Connell, 127
Wash. 2d at 350.


           Our Supreme Court has defined a committed intimate relationship as a " stable, marital -

like relationship where both parties cohabit with knowledge that a lawful marriage between them

does   not exist."       Connell, 127 Wash. 2d at 346. The committed intimate relationship doctrine.

serves to protect unmarried parties who acquire property during their relationships by preventing

the unjust enrichment of one at the expense of the other when the relationship ends. See In re

Marriage of Pennington, 142 Wash. 2d 592, 602, 14 P.3d 764 ( 2000).                         In deciding whether the

parties had a committed intimate relationship, courts consider several nonexclusive factors, none

                                                             than another: ( 1) continuity    of cohabitation; ( 2)
of which        necessarily has    more significance



duration       of the   relationship; ( 3)   purpose of      the relationship; ( 4)   pooling of resources and services

for joint      projects; and (   5) the intent   of   the   parties.   Pennington, 142 Wash. 2d     at   601 -05. Courts


should not apply these factors in a hypertechnical fashion, but must base the determination on the

particular circumstances of each case. Pennington, 142 Wash. 2d 602.



                                                                   7
No. 44250 -7 -II



        Whether the parties had a committed intimate relationship presents a mixed question of

law   and   fact. Pennington, 142 Wash. 2d   at   603 -03. Therefore, we defer to the trial court' s


unchallenged findings of fact, as well as challenged findings supported by substantial evidence in

the record, but review de novo whether the trial court' s legal conclusions properly follow from

those findings. Pennington, 142 Wash. 2d at 602 -03.          In this review, we neither weigh the evidence


nor judge the credibility of the witnesses. In re Marriage of Greene, 97 Wash. App. 708, 714, 986
P.2d 144 ( 1999).

       II. THE TRIAL COURT' S CHARACTERIZATION OF THE HOUSE AS COMMUNITY PROPERTY


        Although Cail does not challenge the trial court' s determination that he and Byerley had a

committed intimate relationship, he assigns error to the trial court' s characterization of the house

as community property, contending that substantial evidence in the record does not support the

findings on which the court based that characterization. Cail contends that uncontroverted


evidence at trial established that he purchased the house as his separate property prior to the

inception of that relationship. Therefore, Cail argues, the trial court erred by including the house

in the division of property. Cail argues in the alternative that the trial court should have at least

credited him for money he used to make the down payment on the house because he earned it

prior to meeting Byerley.

            Byerley responds that the trial court properly characterized the house as community

property because she and Cail intended from the outset to purchase the house jointly, and title

vested after their committed intimate relationship began. Byerley argues in the alternative that,

even if the trial court erred in characterizing the house as community property, we should affirm

because the trial court had the authority to award one spouse' s separate property to the other and


                                                       8
No. 44250 -7 -II



achieve an equitable overall distribution. Finally, Byerley contends that the trial court properly

refused to include Cail' s separate property contribution to the down payment because the parties

disputed the amounts of their respective contributions to the down payment, and the payment


was insignificant in light of the total value of the property subject to division. We agree with

Cail that characterization of the house as community property was erroneous.

         Byerley testified that she and Cail began cohabiting in " October" or " the end of

September" 1996. CP            at    78.   Byerley also submitted expert valuations of certain property stating

that   cohabitation    began October 31, 1996. Cail, on the other hand, denied at trial that the parties


had a committed intimate relationship at all and contended that he bought the house in July 1996.

          The seller executed a deed conveying the property to Cail alone on September 9, 1996,

which    deed   was recorded on            September 13.     A conveyance of real property takes effect on

delivery of the deed, and courts will presume delivery from the recording of the deed itself. 17

WILLIAM B. STOEBUCK & JOHN W. WEAVER, WASHINGTON PRACTICE: REAL ESTATE: PROPERTY


LAW § 7. 11,     at   492 -94 ( 2d     ed.   2004).    For purposes of characterization as community or separate

property, however, "[         tjhe ownership of real property becomes fixed when the obligation

becomes     binding, that      is,   at   the time    of execution of   the contract   of purchase."   Beam v. Beam,


18 Wn.    App.   444, 453, 569 P.2d 719 ( 1977); accord In re Binge' s Estate, 5 Wash. 2d 446, 484, 105
P.2d 689 ( 1940).       Thus, for purposes of its characterization, Cail acquired the property in July

1996, when the purchase and sale agreement was executed.


          The character of property as separate or community " is determined at the date of

acquisition."     In   re   Estate of Borghi, 167 Wash. 2d 480, 484, 219 P.3d 932 ( 2009) ( citing             Harry    M.
No. 44250 -7 -I1



Cross, The   Community Property Law           in Washington, 61 WASH. L. REV. 13, 39 ( 1986)).           More


specifically,


          u] nder   the "   inception of title" theory, property acquired subject to a real estate
         contract or mortgage       is   acquired when   the   obligation   is   undertaken....   Once the

         separate character of property is established, a presumption arises that it remained
         separate property in the absence of sufficient evidence to show an intent to
         transmute the property from separate to community property.

         Significantly, the evidence must show the intent of the spouse owning the
         separate property . change its character from separate to community property.
                           to

Borghi, 167 Wash. 2d at 484 -85. 1 The record contains no evidence that Cail intended to change

the   character of   the    house from his    separate   property to community property.          Thus, the initial


separate character of the house remained intact.


         In dividing property following a committed intimate relationship, a court may only treat

as community in nature property that would qualify as community property were the parties

legally married, and must therefore treat " property owned by one of the parties prior to the

 committed intimate] relationship" as that party' s separate property. Connell, 127 Wash. 2d at 351.

The leading practitioner' s treatise on family law contains a discussion of the problems in

determining exactly when a committed intimate relationship begins. 21 KENNETH W. WEBER,

WASHINGTON PRACTICE: FAMILY                AND   COMMUNITY PROPERTY LAW § 57. 8, at 338 -40 ( 1997).


Without purporting to resolve these intricacies, we hold that such a relationship cannot in any

event commence prior to the date the parties begin living together. Precedent establishes

cohabitation as a sine qua non of a committed intimate relationship: A committed intimate

1 As noted, Byerley testified that she contributed labor and funds to the house. Such
contributions may entitle the community to reimbursement for a portion of the increase in value
of the house during the relationship, In re Marriage ofElam, 97 Wash. 2d 811, 816 -17, 650 P. 2d
           but do not change the character of the house itself as separate property, In re
213 ( 1982),
Marriage ofPearson- Maines, 70 Wash. App. 860, 865, 855 P.2d 1210 ( 1993).
                                                           10
No. 44250 -7 -II



relationship requires by definition that " both parties cohabit with knowledge that a lawful

marriage   between them does     not exist."   Connell, 127 Wash. 2d at 346 ( emphasis added).


        Based on the undisputed evidence presented at trial, Byerley and Cail began cohabitating

no earlier than the end of September 1996. Thus, Cail acquired the house before the committed


intimate relationship began. Because substantial evidence in the record does not support a

finding that the parties acquired the house during the committed intimate relationship, and

because the record is devoid of any evidence that Cail intentionally transmuted its status from

separate to community property, we hold that the trial court erred in treating the house as
                      2
community property.


        Byerley' s alternative argument is that because this case arose from dissolution of a legal

marriage, the trial court also had the parties' separate property before it and had discretion to

award one party' s separate property to the other in order to achieve a just and equitable

distribution. See Holm    v.   Holm, 27 Wash. 2d 456, 463 -64, 178 P.2d 725 ( 1947). Under this.


authority, Byerley argues that even had the trial court characterized the house as Cail' s separate

property, it could have made the same property distribution using its discretion to award a

portion of Cail' s separate property to Byerley when it dissolved the latter legal marriage portion




2 Some other equitable doctrine, such as right of reimbursement, implied partnership, or
constructive trust, may give Byerley a cognizable interest in the house. See, e. g., In re Estate of
Thornton, 81 Wash. 2d 72, 78 -81, 499 P.2d 864 ( 1972); Walberg v. Mattson, 38 Wash. 2d 808, 812-
14, 232 P.2d 827 ( 1951); Humphries v. Riveland, 67 Wash. 2d 376, 389 -90, 407 P.2d 967 ( 1965).
Cail admitted at trial that he " always said [ he] would square up with [ Byerley] on the house,"
and that, according to Cail' s calculations, Byerley' s " interest in the house" amounted to " almost
21 percent." VRP at 337 -38. We hold only that the committed intimate relationship doctrine
does not give Byerley any interest in the house because Cail acquired it in his name alone before
such a relationship commenced.

                                                      11
No. 44250 -7 -I1



of their relationship. This argument, however, founders on the rules governing when the

mischaracterization of property requires remand.


        As Byerley points out, a trial court' s mischaracterization of property does not necessarily

require reversal if the overall distribution remains just and equitable. We have held that a trial


court' s mischaracterization of property as community or separate requires remand only " where


 1) the trial court' s reasoning indicates that its division was significantly influenced by its

characterization of the property, and ( 2) it is not clear that had the court properly characterized

the property, it would         have divided it in the        same       way."   In re Marriage ofShannon, 55 Wn.

App.   137, 142, 777 P.2d 8 ( 1989);            accord     In   re   Marriage   ofLangham &     Kolde, 153 Wash. 2d 553,


563 n. 7, 106 P.3d 212 ( 2005).


        Here, the trial court' s reasoning makes clear that it intended to equally divide only the

property it regarded as community in nature. Although the letter opinion states that " an equal

division   of   the   assets   is   equitable   in this   case,"      the trial court equally divided only those assets it

characterized as community in nature, leaving the parties' separate property completely out of

the calculations. CP at 61 -62. The court did so even though this division resulted in Cail' s


receiving more than 75 percent of the parties' total net assets. Thus, the characterization of the

property appears to have significantly influenced the trial court' s division, and it remains unclear

whether the court would have made the same division had it properly characterized the house as

Cail' s separate property.

         The trial court' s characterization of the house as community property rests on findings

not supported by substantial evidence in the record and, therefore, amounts to an abuse of

discretion. That characterization significantly influenced the division of property, and the trial


                                                                       12
No. 44250 -7 -II



court' s ruling fails to make clear whether it would have made the same division had it properly

characterized the house. Under Shannon, 55 Wash. App. at 142, these circumstances require

remand.




        We reverse and remand for the trial court to make a just and equitable distribution after


properly characterizing the house as Cail' s separate property. Resolving the matter on this

ground, we decline to consider Cail' s other claim regarding the down payment.

        A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for


public record pursuant to RCW 2. 06. 040, it is so ordered.

                      III. DISTRIBUTION OF CAIL' S AND BYERLEY' S PENSIONS


        Cail also contends that the trial court made mathematical errors regarding the parties'

interests in their pension funds, which resulted in a property division not supported by substantial

evidence. Byerley concedes that one error appears in the trial court' s calculations, but maintains

that the error did not affect the parties' rights, and argues that the court properly distributed the

parties' interests in the pensions based on evidence to which Cail did not object. Byerley further

responds that Cail bases the other alleged errors on evidence not submitted at trial, which


evidence the trial court properly refused to consider when it heard Cail' s motion for

reconsideration. We agree with Byerley.

        To determine the community share of a pension, courts generally divide the number of

months during the marriage that the pension fund participant accumulated his or her entitlement

to the pension benefits by the total number of months in which the participant accumulated such

entitlement, then multiply that quotient by the total monthly benefit at retirement. Greene, 97


                                                   13
No. 44250 -7 -II



Wn.   App.   at   713.   Byerley' s expert calculated the community shares of Cail' s pensions using

precisely this formula, and the trial court adopted those valuations.

        The mathematical error in the trial court' s property division table concerns only the

residual separate property portion of Cail' s union pension. The total monthly benefit of $3, 084,

less the community        portion of $1,   166   awarded   entirely to   Byerley, leaves $ 1,   918 per month to


Cail. The trial court listed Cail' s separate portion as $ 2, 501 per month, apparently based on the

assumption that the court had awarded only half of the community share to Byerley.

        Because the court did not purport to divide the separate property, and divided the

property characterized as community in nature exactly evenly, Byerley' s contention that this

error did not affect the parties' rights is correct. We reject Cail' s argument concerning the

mathematical error.3 Should the trial court distribute the parties' property differently on remand,

it may affect the propriety of the calculations regarding the pension fund. We leave it to the trial

court to determine whether entry of a modified QDRO regarding the union pension, a transfer

payment, or some other approach presents the most appropriate means to achieve a just and

equitable distribution on remand.




3 Cail also contends that the trial court made other mathematical errors, namely calculating the
total present value of his union pension based on a monthly payment of $3, 667. 00 rather than the
correct figure of $3, 084. 00, and calculating the community share based on the entire length of
the relationship, 15 years, rather than the period prior to his retirement during which Cail paid
into the pension fund, 12. 75 years. Cail similarly contends that the court failed to apply the same
formula to Byerley' s pension funds. These claims have no basis in fact. The valuation
submitted by Byerley' s expert and adopted by the trial court plainly uses $ 3, 083. 83 as the total
benefit amount and calculates the community share using 152 months, or 12. 75 years, as the
numerator. Byerley' s expert applied the same formula to her pensions, making the entire value
of both pensions community in nature. For these reasons, we also reject Cail' s claims based on
these alleged mathematical errors.


                                                            14
No. 44250 -7 -II



        Cail also argues, based on materials submitted with his motion for reconsideration, that


the standard formula employed by Byerley' s expert yielded a community property share that

included increases in value attributable solely to Cail' s separate property share of the pension

funds. The trial court, however, expressly refused to consider the reconsideration materials on

which Cail based this claim.


        The consideration of additional evidence submitted with a motion for reconsideration


following a bench trial lies within the discretion of the trial court. Chen v. State, 86 Wash. App.
183, 192, 937 P.2d 612 ( 1997).   Cail points to no compelling reason why he could not have

obtained the material at issue prior to the trial. Furthermore, Cail' s own expert based his


valuations of the pensions on the same formula, obtaining a different result merely because he

counted only those months that Cail paid into the pensions during the formal marriage and

omitted the months Cail paid in during the earlier committed intimate relationship. The trial

court properly refused to consider the materials on reconsideration, and Cail fails to show any

abuse of discretion.4 We reject Cail' s argument concerning the characterization of the pensions.

        Finally, Cail argues that the trial court erred in awarding Byerley the entire community

share of his union pension and in failing to award him a share of Byerley' s pensions. We find no

basis in law for this argument. Trial courts have broad discretion in such matters, In re Marriage


of Larson, 178 Wn.   App.   133, 313 P.3d 1228 ( 2013), review denied, 180 Wash. 2d 1011 ( 2014),


and Cail points to no authority requiring courts to divide each community asset and liability. By

awarding Byerley the entire community share of the union pension, but awarding Cail the


4 This analysis also applies to the trial court' s refusal to consider documents Cail submitted
purporting to show that the court had overvalued the equity in the house. Of course, should the
trial court wish to consider additional material on remand, it remains free to do so.

                                                  15
No. 44250 -7 -II



entirety of his other pensions and the house, the trial court achieved an equitable distribution that

required only one QDRO, rather than a separate order for each pension. The trial court did not

abuse its discretion, and Cail' s argument fails.


                      IV. THE QUALIFIED DOMESTIC RELATIONS ORDER ( QDRO)


          Cail next argues that the trial court abused its discretion in entering the QDRO by

assigning a portion of his union pension to Byerley. The court erred, Cail argues, because it

assigned more rights to Byerley than did the underlying dissolution decree, specifically by

establishing Byerley as the irrevocable beneficiary of the pension' s survivor benefit and

awarding her any increases that may accrue to her share of the pension in the future. Byerley

responds that not every provision in the QDRO need appear in the underlying decree, and that

Cail has misread the QDRO, which actually assigns the survivor benefit to him. Again, we agree

with Byerley.

          Absent conditions justifying the reopening of the judgment, a trial court may not modify

its own dissolution decree. In re Marriage of Thompson, 97 Wash. App. 873, 878, 988 P.2d 499

 1999).    A court may, however, clarify an ambiguous decree. Thompson, 97 Wash. App. at 878. A

subsequent order modifies a decree " when rights given to one party are extended beyond the

scope   originally intended,   or reduced."      Thompson, 97 Wash. App. at 878.

          Byerley' s contention that the QDRO actually assigns the survivor benefit to Cail is

correct. The QDRO contains a handwritten notation specifying that " participant is entitled to

100%    of survivor   annuity." CP   at   3.   The QDRO identifies the " participant" as Cail. CP at 2.


Cail' s claim to the contrary has no basis in fact.




                                                        16
No. 44250 -7 -II



          Cail' s contention that the QDRO extends Byerley' s rights beyond the scope provided by

the   decree   rests on   the fact that the decree       awards   Byerley   only "$ 1, 166 per month" from Cail' s


union pension, CP at 123, but the QDRO awards her " 1, 166, plus any increases or adjustments

applied   to this   amount."     CP    at   3.   With this conflict, the decree is ambiguous as to whether


Byerley' s award of the community share of Cail' s union pension included any associated

increases or adjustments: Thus, the QDRO qualifies as a clarification, not a modification of the


decree. 5 The trial court did not abuse its discretion, and we reject Cail' s claim.

                                                     V. ATTORNEY FEES


          Both parties request attorney fees on appeal. The dissolution statute gives the trial court

discretion to award a party costs and attorney fees " after considering the financial resources of

both   parties,"    and provides      that "[    u]pon any appeal, the appellate court may, in its discretion,

order a party to pay for the cost to the other party of maintaining the appeal and attorneys' fees in

addition   to statutory     costs."    RCW 26. 09. 140.


          Although the decree leaves Byerley with substantially more income than Cail, at least so

long as she continues at the same job and he remains in retirement, Cail has substantially greater

assets. Accordingly, we decline to award attorney fees to either party. The trial court, of course,

remains free to consider a fee award on remand.




5 Regardless, the materials Cail submitted in support of his motion for reconsideration show that
the union pension does not provide cost of living adjustments, and " no bonus or increase [ is]
planned at this time." CP at 80. Cail' s attorney raised this issue during the hearing on the
motion for reconsideration and acknowledged that no such adjustments apply to the pension.
Thus, the difference appears immaterial.

                                                               17
No. 44250 -7 -II



                                          CONCLUSION


          Because the trial court erred in characterizing the house as community property, and we

cannot determine whether the trial court would have distributed the couple' s property in the same

way had it properly characterized the house, we reverse and remand. We reject the remainder of

Cail' s claims, and decline to award either party costs or attorney fees on appeal.




                                                              A. C. J.
                                                                         A.c.X
We concur:




HUNT, J.




LEE, J.




                                                  18